PER CURIAM.
These are appeals by the ex-husband from two orders entered following the partition of the parties’ former home required by our decision in Finn v. Finn, 464 So.2d 1266 (Fla. 3d DCA 1985).
Notwithstanding that it was stipulated, and we ordered, that the ex-husband “should be given credit ... for all, including the wife’s half,” 464 So.2d at 1267, of the expenses he paid after the dissolution,1 the order distributing the proceeds of the partition sale, under review in Case no. 86-35, reflects that he was improperly credited with only half of the mortgage payments, insurance and taxes he indisputably expended. Accordingly, the trial court shall amend the order after remand so as to require the distribution of $13,-504.88 to Mr. Finn and $11,345.12 to Mrs. Finn. On this record, we find no error in the failure to allow credit for other expenditures claimed by the ex-husband.
We also conclude that the challenge to the assessment of fees for the services of Mrs. Finn’s attorney in effecting the partition is without merit. Consequently, that order, which is before us in Case no. 86-437, is affirmed.
Affirmed in part, reversed in part and remanded with directions.

. See also Tinsley v. Tinsley, 490 So.2d 205 (Fla. 3d DCA 1986).